Citation Nr: 1021545	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina
  
 
THE ISSUE
 
What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from August 28, 2007?
 
 
 ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1969 to February 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina which granted service 
connection for PTSD and assigned a 30 percent rating from 
August 28, 2007.
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the Veteran's favor, from 
August 28, 2007, the Veteran's PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity.
 
 
CONCLUSION OF LAW
 
From August 28, 2007, the criteria for entitlement to a 50 
percent evaluation, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of a disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.
 
Because this is an appeal from an initial grant of service 
connection and the initial assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).
 
In a February 2008 rating decision entitlement to service 
connection for PTSD was granted.  The disorder was rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 and a 30 
percent disability rating was assigned, effective August 28, 
2007.  
 
Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. 
§ 4.130.
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.
 
A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.
 
The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV). 
 
A global assessment of functioning score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A global 
assessment of functioning score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A global assessment of functioning score of 
between 51 and 60 indicates that the Veteran has "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 to 70 reflect "some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships."  See DSM-IV. 
 
While the Rating Schedule indicates that the rating agency 
must be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV), VA does not assign disability percentages 
based solely on global assessment of functioning scores.  See 
38 C.F.R. § 4.130.  Rather, global assessment of functioning 
scores are but one factor to be considered in conjunction 
with all the other evidence of record.
 
During a May 2007 private psychiatric evaluation, the Veteran 
reported feeling jumpy and edgy, and being unable to relate 
to people or hold a friendship.  He reported working as a 
school bus driver.  Mental status examination revealed the 
appellant to be pleasant and cooperative.  He was able to 
relate well and he maintained good eye contact.  No abnormal 
movement was noticed.  There was no abnormal posture or 
gesture.  He admitted to a depressed and anxious mood.  His 
affect was congruent to his mood.  He denied any auditory or 
visual hallucinations, as well as suicidal and homicidal 
ideation.  There was no evidence of any psychosis or 
delusions.  His thought processes were within normal limits, 
goal directed and logical.  His speech was within normal 
limits.  There was no evidence of rapid or pressured speech.  
Cognitively, he was alert and oriented.  His attention and 
concentration were within normal limits.  He was able to 
register and recall after five minutes.  He was able to 
abstract.  His judgment and insight were good.  The diagnosis 
was chronic posttraumatic stress disorder.  He was assigned a 
global assessment of functioning  score of 45.
 
During private psychiatric evaluations conducted in June and 
August 2007, the Veteran reported that his sleep had improved 
and that he was getting better but he still felt down.  He 
stated that he was still employed but that he did not engage 
much in social activities and that he kept to himself.  His 
affect was described as within normal limits and a little 
brighter.  His thought process was within normal limits, and 
his suicide and violence risk was low.
 
During an October 2007 private psychiatric evaluation, the 
Veteran reported that he was about the same and that he still 
had no desire to deal with people.  He stated that he was by 
himself all the time.  He was sleeping a little better, and 
he denied suicidal or homicidal ideation.  He was still 
driving a school bus.  His mood was described as okay.  His 
affect was constricted, his thought process was described as 
low, but his suicide and violence risk was low.
 
At a February 2008 fee-basis psychiatric examination the 
Veteran reported having daily intrusive memories from the 
war, difficulty sleeping, nightmares, irritability, and being 
easily angered.  He stated that he took steps to avoid 
everything that reminded him about the war, that he did not 
trust anyone, that he was easily startled, and that he was 
hypervigilent.  Mental status examination disclosed that the 
appellant was oriented to person, place, time and purpose.  
His appearance and hygiene were appropriate.  His behavior 
was appropriate, and his affect, mood, and communication was 
normal.  His speech was normal, and he had no difficulty with 
concentration.  He denied any panic attacks, but reported 
being very suspicious of others.  There were no delusions or 
hallucinations.  His thought processes were normal, his 
judgment and memory were intact, and he was able to think 
abstractly.  There  were no suicidal or homicidal ideations.  
The Veteran reported that he worked for the public school 
system as a bus driver.  He reported that his relationship 
with his family was good.  A global assessment of functioning 
score of 50 was assigned.  
 
The examiner commented that the Veteran was involved in a 
threat to his physical integrity and that he responded with 
fear.  He experienced recurrent memories of the event, 
distressing dreams of the event and distress at exposure to 
similar events.  He made efforts to avoid association with 
trauma.  There was decreased interest in activities and a 
feeling of detachment from others.  He reported difficulty 
sleeping, irritability, an exaggerated startle response and 
hypervigilence.  The duration of these symptoms was for more 
than one month.  The disturbance caused a chronic distress in 
social and occupational functioning.  The Veteran performed 
his own activities of daily living.  The examiner opined that 
the appellant's psychiatric symptoms caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks, 
although he was functioning satisfactorily with routine 
behavior, self-care and normal conversation.  This was 
evidenced by suspiciousness and chronic sleep impairment.  
The Veteran understood simple and complex commands and he was 
not a danger to himself or others. 
 
Private psychiatric evaluations conducted from January to May 
2008 reveal that the Veteran continued to report that things 
were the same.  He reported that he was still driving a 
school bus but that his job was getting harder and harder.  
In January 2008, he inquired about leaving his job because of 
stress.  He reported still experiencing flashbacks and that 
he having no interest in socializing and no interest in doing 
things.  His mood was reported as up and down.  He denied 
auditory or visual hallucinations, as well as suicidal or 
homicidal ideation.  There was no evidence of psychosis.  
 
At a February 2010 fee-basis psychiatric examination the 
Veteran reported experiencing constant symptoms regarding war 
trauma, avoidance and arousal reactions.  He claimed that 
these affected his daily functioning and caused feelings of 
jumpiness and edginess.  He described having sleep problems, 
with night time paranoia, and feeling as if he needed to 
safeguard his home.  At work he liked to isolate himself from 
others, and he described being affected by noise and crowds.  
The Veteran stated that he was currently married in a loving 
relationship, and he described his relationship with his 
children as good.  For the prior 12 years he reported working 
as a school bus driver.  

Mental status examination revealed the appellant to be 
oriented within normal limits.  His appearance, hygiene and 
behavior were appropriate, and he maintained good eye contact 
during the exam.  His affect was flat, and mood ranged from 
frustrated to nervous and anxious.  The appellant reported 
having a depressed mood as often as three times per month 
with each episode lasting for 12 hours.  The appellant 
reported impaired impulse control, some unprovoked 
irritability, and the periods of violence that affected 
motivation.  The Veteran did not want to go anywhere or 
associate with others which in turn affected his mood by 
causing anxiety and sadness.  His communication and speech 
were within normal limits.  His attention and focus were 
impaired.  This was prominent after a trauma trigger.  The 
appellant endorsed having panic attacks less than once a 
week.  These reportedly were accompanied by a need to 
hyperventilate and feeling like he was going to die.  The 
appellant reported being suspicious, and feeling as if he 
needed to pull guard duty at night.  There was no evidence of 
delusions, hallucinations, or obsessional rituals.  The 
Veteran's thought processes were appropriate, he did not show 
evidence of a slowness of thought, and he was not confused.  
His judgment was not impaired, abstract thinking was normal, 
and memory was within normal limits.  Suicidal and homicidal 
ideation were absent.  There was disturbance in mood and 
motivation.  He experienced poor attention and 
concentration.  The examiner assigned a global assessment of 
functioning score of 48.
 
The examiner opined that mentally the Veteran could provide 
self-care, but was intermittently unable to perform 
activities of daily living save for self care due to chronic 
nightmares and hypervigilence.  His daily energy supply was 
limited.  The examiner reported that the Veteran had 
difficulty establishing and maintaining effective work/school 
and social relationships because he felt numb and detached 
from others.  Socialization was difficult and he tended to 
isolate.  He did not have joy with his family, but rather he 
avoided contact and isolated himself from others.  The 
appellant was unable to perform recreation or leisurely 
pursuits because he found little pleasure in recreation or 
leisure pursuits.
 
After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the Veteran's PTSD from August 28, 2007.  While 
he does not display such symptoms as suicidal ideation, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands or 
impaired abstract thinking, the Veteran does show evidence of 
occupational and social impairment with reduced reliability 
and productivity.  The February 2008 fee-basis examiner 
described the Veteran as having decreased interest in 
activities and feelings of detachment from others.  The 
February 2010 fee-basis examiner reported that the Veteran 
had difficulty establishing and maintaining effective work 
and social relationships because he felt numb and detached 
from others.  The Veteran was described as avoiding contact 
with others and as isolating himself.  The private 
psychiatric treatment reports depict the Veteran as withdrawn 
without any interest in social pursuits.  These records also 
show that the Veteran reported increasing frustration with 
his employment as a bus driver.  

Furthermore, the global assessment of functioning scores of 
record range from 45 to 50 suggest serious symptoms.  In 
order to qualify for a higher rating, the Veteran need not 
exhibit all or most specific characteristics of that rating; 
rather he need only demonstrate that level of overall 
disability.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (the psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

Overall, the fee-basis examination reports and private 
psychiatric evaluations depict the Veteran as isolated and 
withdrawn with no desire to socialize or be around other 
people.  Although the Veteran reported working, he described 
his job as becoming more difficult due to his anxiety.  Thus, 
the Board finds the evidence to be in equipoise and a 50 
percent rating is warranted from August 28, 2007, under 38 
C.F.R. § 4.7.
  
The preponderance of the evidence is, however, against 
entitlement to a rating in excess of 50 percent, as the 
Veteran has not displayed the level of disability necessary 
to warrant a 70 percent rating.  While the February 2010 fee-
basis examination report revealed impaired impulse control, 
and an intermittent inability to perform activities of daily 
living, symptoms such as suicidal ideation, a decline in 
personal hygiene, spatial disorientation, near-continuous 
panic, or like symptoms required for a 70 percent rating are 
not shown. The VA and private mental records consistently 
describe the Veteran as well groomed, oriented, and with no 
evidence of psychotic thought.  Moreover, the Veteran has 
reported having good marital and familial relationships, and 
he has been able to maintain and retain substantially gainful 
employment for many years.  As such, a rating in excess of 50 
percent is not warranted.
 
The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
During this appeal period, the Veteran's PTSD did not result 
in a marked interference with employment, or required 
frequent periods of hospitalization.  The current schedular 
criteria adequately describe the nature of the appellant's 
pathology, and they compensate the Veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).
 
 
ORDER
 
Entitlement to a 50 percent rating for PTSD is granted from 
August 28, 2007, subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


